
	

114 HRES 188 IH: Expressing the sense of the House of Representatives with respect to promoting energy security of European allies through the opening of the Southern Gas Corridor.
U.S. House of Representatives
2015-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 188
		IN THE HOUSE OF REPRESENTATIVES
		
			March 26, 2015
			Mr. Turner (for himself, Mr. David Scott of Georgia, Mr. Shuster, Mr. Cohen, Mr. Guthrie, Ms. Meng, Mr. Marino, Mr. Gibson, Mr. Bridenstine, Mr. Perry, and Mr. Austin Scott of Georgia) submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Expressing the sense of the House of Representatives with respect to promoting energy security of
			 European allies through the opening of the Southern Gas Corridor.
	
	
 Whereas reducing the vulnerability of European allies to gas supply disruptions and developing multiple sources of gas are key components of efforts to ensure European energy security;
 Whereas diversification of sources of gas and the routes of delivery will foster a more competitive and transparent energy market, helping to provide European allies with greater choice and independence;
 Whereas the Caspian Sea region, strategically located at the crossroads of Europe, Asia, and the Middle East, holds significant energy resources, including the proven natural gas reserves of Azerbaijan, Kazakhstan, Turkmenistan, and Uzbekistan, estimated to be 741 trillion cubic feet or approximately 11 percent of the world’s reserves;
 Whereas the off-shore Shah Deniz field in Azerbaijan is one of the world’s largest gas-condensate fields, with approximately 40 trillion cubic feet of gas in place;
 Whereas development of the second phase of the Shah Deniz project, which is a stepping stone in the opening of the Southern Gas Corridor, will deliver the first sizeable quantities of alternative gas to European markets from the Caspian Sea region;
 Whereas it is the policy of the United States in the countries of the South Caucasus and Central Asia to assist in the development of infrastructure necessary for energy and trade on an East-West axis in order to build strong international relations and commerce between those countries;
 Whereas Azerbaijan, Turkey, and Georgia have worked collaboratively with the United States, European allies, and other regional partners to jointly develop and promote energy projects in the Caspian Sea region for almost two decades;
 Whereas energy exploration in this region is a remarkable example of international cooperation with over 34 companies representing 15 countries, including the United States, engaged in these projects;
 Whereas successive United States administrations supported development of energy resources in the Caspian Sea region, including construction of the landmark Baku-Tbilisi-Ceyhan oil pipeline and Baku-Tbilisi-Erzerum gas pipeline that are main arteries delivering Caspian energy resources to global markets;
 Whereas further energy exploration in the Caspian Sea region and its westward exports will reduce the dependence of United States allies on energy from volatile and unreliable suppliers;
 Whereas the priority now becomes the realization of the Southern Gas Corridor to deliver additional volumes of natural gas from the Caspian Sea region to European markets;
 Whereas the European Union-United States Energy Council at its first meeting in Washington, DC, on November 4, 2009, stated a commitment to promote the Southern Gas Corridor to enhance global energy security;
 Whereas the European Union-United States Energy Council at its second meeting in Brussels on November 19, 2010, was encouraged by progress of the development of the Southern Gas Corridor to diversify Europe’s energy resources;
 Whereas the European Union-United States Energy Council at its third meeting in Washington, DC, on November 28, 2011, reiterated support for the Southern Gas Corridor to provide substantial volumes of gas to Europe;
 Whereas at the third meeting of the bilateral Economic Partnership Commission, convened in Washington, DC, on April 18, 2012, the United States and the Republic of Azerbaijan reaffirmed the importance of a high-level dialogue on energy security in the Caspian region to discuss issues of mutual interest in the energy sector, including establishment of the Southern Gas Corridor;
 Whereas the European Union-United States Energy Council at its fourth meeting in Brussels on December 5, 2012, noted progress on the realization of the Southern Gas Corridor and reaffirmed that it remains a pivotal opportunity to diversify supply and allow new providers to participate in the European Union energy market;
 Whereas the European Union-United States Energy Council at its fifth meeting in Brussels on April 2, 2014, reaffirmed the strategic importance of the Southern Gas Corridor to help diversify natural gas resources to Europe;
 Whereas Energy Ministers from Canada, France, Germany, Italy, Japan, the United Kingdom, the United States, and the European Union Commissioner for Energy at the G–7 Energy Ministerial meeting in Rome on May 6, 2014, stated support for the Southern Gas Corridor to provide new energy supply routes for Europe;
 Whereas the European Union-United States Energy Council at its sixth meeting in Brussels on December 3, 2014, recognized the importance of the September 2014 groundbreaking of the Southern Gas Corridor to the establishment of critical energy security infrastructure;
 Whereas the existing South Caucasus Pipeline and its expansion, which will transit Azerbaijan and Georgia, the Trans-Anatolian Natural Gas Pipeline, which will transit Turkey, and the Trans Adriatic Pipeline, which will transit Greece and Albania and connect to Italy, are the key components of the Southern Gas Corridor to deliver Caspian Sea natural gas to Europe;
 Whereas the Southern Gas Corridor will improve Europe’s energy diversification and security, as well as advance overall regional development and prosperity;
 Whereas the establishment of the Southern Gas Corridor lays the foundation for increased natural gas and regional pipeline infrastructure development to bring additional energy resources to Europe;
 Whereas the Southern Gas Corridor complements other efforts by the European Union to diversify its sources of gas supply;
 Whereas such energy projects have stimulated social and economic progress in the region, promoting friendly relations and economic cooperation among regional countries;
 Whereas the development of natural gas resources and building of new routes to European markets for energy producers in the South Caucasus and in Central Asia will further provide economic development and consolidate political independence of these countries; and
 Whereas apart from establishing direct energy and transport links between Europe and the countries of the Caspian region, such projects foster Western orientation of these nations, help promote market-oriented principles and practices, and further contribute to their integration with the European and Euro-Atlantic institutions: Now, therefore, be it
	
 That— (1)the House of Representatives—
 (A)notes that further energy exploration in the Caspian Sea region will enhance energy security of European allies;
 (B)affirms that it is in the national interest of the United States to support and enhance Europe’s energy security by opening up the Southern Gas Corridor; and
 (C)encourages the Administration to continue to actively engage with the Governments of Azerbaijan, Turkey, Georgia, and other regional partners to provide support for new and ongoing projects; and
 (2)it is the sense of the House of Representatives that it is in the national interest of the United States to support and enhance Europe’s energy security by working with the Governments of Azerbaijan, Turkey, Georgia, and other regional partners to make available additional gas and oil supplies to that market in a cost effective and secure manner.
			
